Citation Nr: 9902512	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-15 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.

4.  Entitlement to an increased disability evaluation for 
residuals of otitis media of the right ear, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1960.

This appeal stems from April 1995 and July 1995 rating 
decisions of the RO.  In that latter decision, the RO denied 
an increased disability evaluation for service-connected 
otitis media, with a perforated eardrum and scarring, 
currently evaluated as 10 percent disabling.  The veteran 
filed a notice of disagreement in July 1995 that appeared to 
contest the entire decision.  Although the July 1995 
statement of the case does not address the increased rating 
issue for otitis media, the veteran apparently attempted to 
argue it on his August 1995 VA Form 9.  Per the instructions 
in an August 1997 remand by the Board of Veterans Appeals 
(Board) the RO issued a statement of the case regarding the 
veterans otitis media claim.  Since he has already filed an 
appeal that appears to address otitis media which followed 
the statement of the case that addressed his hearing loss, 
and considering that the otitis media is intertwined with his 
hearing loss claim, the Board finds that the increased rating 
claim regarding otitis media is now properly in appellate 
status.  See 38 C.F.R. § 20.203 (regarding the Boards 
determination of the adequacy of an appeal).

The Board notes that the July 1960 rating decision which 
granted service connection for the right ear otitis media 
indicated that deafness was included in the rating, 
although the veteran has never been shown to be deaf.  The 
entire condition was rated as 10 percent disabling.  In a May 
1965 rating decision the Little Rock, Arkansas, RO apparently 
attempted to clarify that earlier rating decision by 
evaluating otitis media with a perforated [right] eardrum and 
scarring as 10 percent disabling, but providing for no 
additional compensation for defective hearing which was 
separately evaluated.  There was no actual reduction in 
compensation.  There was no indication in this rating 
decision that the service-connected hearing loss was limited 
to the right ear, and the rating decisions of record have 
always appeared to rate both ears for hearing loss.  The 
September 1995 rating decision explicitly stated, in fact, 
that the veterans hearing loss claim involved a bilateral 
rating.  The Board finds that it is appropriate to proceed 
with appellate review since, as discussed below, in either 
event a noncompensable evaluation would be awarded even 
though it is not clear from the record that service 
connection has been properly established for a left ear 
hearing loss.  This question is referred to the RO for 
appropriate consideration.

The Board, in its prior remand, requested that the veteran 
clarify whether or not he wished to have a personal hearing 
in this case, since statements that had previously been 
submitted on this point were ambiguous.  A September 1997 RO 
report of contact reflects that the veteran was contacted and 
declined to have such a hearing.  Therefore, the Board finds 
that this case is now ready for appellate review.


FINDINGS OF FACT

1.  There is not a reasonable possibility of a valid claim 
concerning whether either arthritis or hypertension were 
incurred in, or aggravated by, service.

2.  Recent audiological evaluation showed that the right ear 
hearing threshold was 38 decibels, and the left ear threshold 
was 25 decibels.  Speech discrimination was 96 percent for 
the right ear, and 92 percent for the left.

3.  The veterans otitis media of the right ear has been 
rated as 10 percent disabling, and the only manifestation 
reported is a serous drainage.


CONCLUSIONS OF LAW

1.  Well-grounded claims of entitlement to service connection 
for arthritis and hypertension have not been presented.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).

2.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155, 5107; 38 C.F.R. § Part 4, Diagnostic Code 6100.

3.  There is no legal entitlement to a rating higher than 10 
percent for otitis media of the right ear.  38 U.S.C.A. 
§ 1155, 5107; 38 C.F.R. § Part 4, Diagnostic Codes 6200, 
6201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, claims which are plausible.  If he has not presented 
a well-grounded claim in any instance, his appeal must fail 
as to that issue.  In such a case, there is no duty to assist 
him further in the development of such claim because such 
additional development would be futile.  38 U.S.C.A. § 5107.  
The claims for increased ratings are well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As will be 
explained below, however, the Board finds that neither of the 
veterans service-connection claims are well grounded.  See 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).


I.  Background

Service medical records reveal that in May 1959 the veteran 
complained of hearing loss.  He had a thickened right eardrum 
and chronic otitis media.  Later that month, it was noted 
that despite earlier findings, there was still a pinhead[-
sized] central perforation [in the right eardrum].  There was 
decreased hearing in the right ear noted that month as well.  
Sick call records from July to September 1957 reflect some 
ongoing treatment of the right ear, with occasional 
complaints of earache.  He was hospitalized from December 
1959 to January 1960 with complaints of a right earache and 
drainage.  A large, central-type perforation of the right ear 
drum was observed with purulent drainage issuing forth.  
Moderate conductive hearing loss of the right ear was found.  
The January 1960 separation examination report indicates that 
the musculoskeletal system, including the spine and 
extremities, were all normal.  The heart and vascular system 
were found to be normal as well, and blood pressure was 
130/80.  Hearing was 15/15 for each ear for both spoken and 
whispered voice.

The veteran was examined by the VA in May 1960.  Pure tone 
audiometry revealed an average loss of 42 decibels for the 
right ear across three frequencies, and 5 decibels for the 
left, also across three frequencies.  Speech discrimination 
was 96 percent and 94 percent for the right and left ears, 
respectively.

As noted, service connection for the right eardrum 
perforation was granted and it was rated as being 10 percent 
disabling in a July 1960 rating decision.

Private medical records from April 1978 to November 1991 have 
been submitted.  Additional private medical records from 
November 1993 to October 1994, generally from John D. Owen, 
M.D., and Liberty Hospital in Liberty, Missouri, have also 
been submitted.  These records document arthritis and 
hypertension many years postservice.

The veteran was evaluated by the VA in December 1993 at which 
time right ear serous otitis media was found.

The veteran was provided a VA audiological examination in 
September 1995.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
30
35
40
LEFT
20
10
25
45

The average threshold for the right ear was reported as 38 
decibels, and the average for the left, 25 decibels.  Speech 
recognition ability was 96 percent in the right ear and 92 
percent in the left.


II.  Service connection

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection is also warranted for 
disabilities which are proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310.

Special presumptive provisions provide that if arthritis or 
hypertension becomes manifest to a degree of 10 percent 
within one year of separation from service, either condition 
will be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), affd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).  The requirements for 
submitting a well grounded claim also apply when it is 
alleged that a disability is secondary to a service-connected 
disability.  Reiber v. Brown, 7 Vet. App. 513, 516 (1995).

In this case there is no evidence of arthritis or 
hypertension having been diagnosed in service or within one 
year thereafter.  Moreover, none of the evidence of record 
demonstrates a nexus between the recent findings of these 
conditions and service.  Therefore, these service-connection 
claims are not well grounded and must be denied.  Caluza; 
Reiber.

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claims for service connection.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Although the Board has considered and disposed of the 
veterans service-connection claims on a different ground 
than the RO did, the veteran has not been prejudiced by the 
Boards decision.  This is because, in assuming that such 
claims were well grounded, the RO accorded them greater 
consideration than warranted.  Bernard v. Brown, 
4 Vet.App. 384, 392-94 (1993).  To remand this case to the RO 
to consider whether these claims are well grounded would be 
pointless and, in light of the law cited supra, would not 
result in a determination favorable to the veteran.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Since the service-connection issues in this case are held as 
not well grounded, the benefit-of-the-doubt rule does not 
apply to them.  Holmes v. Brown, 10 Vet. App. 38 (1997).


III.  Otitis media and hearing loss

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disabilities in question have been 
reviewed.  Nothing in the historical record suggests that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to these 
disabilities.  See also Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (in evaluating a veterans disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veterans bilateral hearing loss is currently 
evaluated as 0-percent disabling under the provisions of 38 
C.F.R. § Part 4, Diagnostic Code 6100.  Pursuant to 38 C.F.R. 
§§ 4.85-4.87, Codes 6100 to 6110, disability evaluations of 
hearing loss are determined by applying the pure tone decibel 
loss (threshold) averages from 1000 to 4000 hertz and speech 
discrimination scores to tables contained in those 
regulations that, in turn, provide a percentage disability 
based upon those numbers.

The September 1995 VA examination report states that there 
was an average threshold of 38 decibels across the four 
frequencies from 1000 to 4000 hertz for the right ear, and 96 
percent speech discrimination for that ear.  The left ear had 
an average threshold of 25 decibels and speech discrimination 
of 92 percent.  This translates to a I for each ear in 
Table VI under 38 C.F.R. § 4.87.  Applying this result to 
Table VII in that regulation results in a noncompensable 
hearing loss under Diagnostic Code 6100.  If the veterans 
left ear hearing loss were not considered as service 
connected, the percentage evaluation that would be assigned 
to the right ear would not be changed.  Id.

Chronic, suppurative otitis media is evaluated 10 percent 
disabling under Diagnostic Code 6200, during the continuance 
of the suppurative process.  This is combined with ratings 
for loss of hearing.  The only symptom reported as being 
related to this condition is serous drainage, indicative of a 
suppurative process.  This disability is already rated as 10 
percent disabling.  A higher rating is unavailable under this 
diagnostic code and therefore there is no legal entitlement 
to such.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
While the veteran, in his formal appeal complained that he 
had soreness in his left ear which caused pain in his neck 
and shoulder, there is no apparent connection between this 
complaint and his service connected right ear otitis media.  
Although this rating is to be combined with that for hearing 
loss, this is a concern that is addressed after each such 
disability is rated.  The Board notes that the combination of 
a 0-percent disability (hearing loss) and this 10 percent 
disability results in an overall 10 percent evaluation for 
the condition.  38 C.F.R. § 4.25.

The veteran is not entitled to a higher rating under 
Diagnostic Code 6201 for chronic catarrhal otitis media since 
that disability is rated as hearing loss.  As already 
explained, the veteran is not entitled to a higher rating for 
hearing loss.

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestations and the effect they may 
have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Further, the Board finds that in this 
case the disability picture is not so exceptional or unusual 
so as to warrant a referral for an evaluation on an 
extraschedular basis.  It has not been shown that either the 
service-connected hearing loss or otitis media has caused any 
exceptional or unusual manifestations such as marked 
interference with employment or frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 
8 Vet.App. 218, 227 (1995).  The criteria for an evaluation 
greater than that assigned have not been met or approximated 
as explained above.  38 C.F.R. § 4.7.

With respect to the claims for increased ratings, the 
evidence is not so evenly balanced that there is doubt 
regarding any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for hypertension is denied.


Entitlement to a compensable disability evaluation for 
bilateral hearing loss is denied.

Entitlement to a disability evaluation greater than 10 
percent for residuals of otitis media of the right ear is 
denied.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
